_;.
      AO 245D (CASO Rev. 1/1 9) Judgment in a Criminal Case for Revocations


                                           UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                    UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                           (For Revocation of Probation or Supervised Release)
                                                                           (For Offenses Committed On or After November 1, 1987)
                                      V.
                   RAUL RUBALCAVA-MUNOZ (1)
                                                                              Case Number:         3: 14-CR-0 1802-JAH

                                                                           Leila W Morgan
                                                                           Defendant' s Attorney
      REGISTRATION NO.                 41956-298
      •-
      THE DEFENDANT:
      IZI   admitted guilt to violation of allegation(s) No.      5

      D     was found guilty in violation of allegation(s) No.
                                                                 - - - - - - - - - - - - after denial of guilty.
      Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

      Allegation Number                  Nature of Violation


                     5                   nv21 , Failure to participate in drug aftercare program




           Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
      The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
              IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
      change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
      judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
      material change in the defendant' s economic circumstances.

                                                                           Julv 12, 2021
                                                                           Date of Imposition of Sentence



                                                                                 . JOHN A. HOUSTON
                                                                               ITED STATES DISTRICT WDGE
     ,.

·"        AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

          DEFENDANT:                RAUL RUBALCAVA-MUNOZ (1)                                                 Judgment - Page 2 of 2
          CASE NUMBER:              3: 14-CR-0 1802-JAH

                                                             IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
              12 months




           •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
           •     The court makes the following recommendations to the Bureau of Prisons:




           •     The defendant is remanded to the custody of the United States Marshal.

           •     The defendant shall surrender to the United States Marshal for this district:

                 •     at                             A.M.              on

                 •     as notified by the United States Marshal.

                 The defendant shall surrender for service of sentence at the institution designated by the Bureau of
           •     Prisons:
                 •     on or before
                 •     as notified by the United States Marshal.
                 •     as notified by the Probation or Pretrial Services Office.

                                                                 RETURN
           I have executed this judgment as follows :

                 Defendant delivered on                                            to

           at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                           UNITED STATES MARSHAL



                                              By                     DEPUTY UNITED STATES MARSHAL




                                                                                                            3:14-CR-01802-JAH
